I regret very much that I am unable to agree with that portion of the majority opinion which affirms the Circuit Court in reversing the findings and award of the Industrial Commission and orders a rehearing de novo. The order of the Circuit Court doing so and the opinion of this Court affirming the order is based principally upon the fact that respondent was denied the right to examine Dr. Dove who, after making a physical examination of the claimant, submitted his report to the Commission; yet it is undisputed and the opinion so states that Dr. Dove's report was not included in the record. Of course, had this report been included in the record and used as a basis for handing down an award in favor of the claimant without respondent being given an opportunity to cross-examine the medical examiner, that would have been error, but such was not the case here. There was other testimony before the Commission as to claimant's condition.
The other ground is that the appellant did not take the position before the Circuit Court that he now takes on appeal to this Court, but this rule should work both ways as the *Page 91 
exceptions in the appeal to the Circuit Court were different from those listed in the application for review by the whole Commission from the findings and award of the Hearing Commissioner.
Since all of the questions apparently are raised belatedly, I am of the opinion that the Court should revert to the original exceptions listed in the appeal from the findings and award of the Hearing Commissioner.
In Ham v. Mullins Lumber Co., 193 S.C. 66,7 S.E.2d 712, 715, this Court quoted with approval from the order of the Circuit Court, saying:
"If there is such a thing as due process of law, under it a litigant is entitled to notice of the issues to be met on trial, hearing or appeal. The notice of the Commission stated the issue to which both sides and the Commission should address themselves. Counsel did so, and did not argue questions of fact or law not germane to the question stated in the notice. However, the Commission did not confine itself to that question, but rewrote the entire case. If it were correct in doing so, then it seems to me that every party who goes before the Commission on appeal must argue every point of law and fact in the case, or which might conceivably enter into it, regardless of the scope of the exceptions of the party appealing, and must ask that further evidence of the most exhaustive character be taken on all of such points. Otherwise a party in whose favor the Hearing Commissioner had made certain findings of fact and law, from which there was no appeal, might learn to his consternation that the Commission had gone so far as to reverse such findings. He would discover further that its findings as to facts contradicted ever so slightly in the testimony were final under the terms of the Act, and that he was left absolutely without further remedy, although he had been given no notice to submit other argument on those points or to request that the Commission take further testimony which would have resolved any apparent doubt in his favor. The only safe procedure would be to start *Page 92 
over and have a complete and exhaustive trial de novo before the Full Commission in every case. In that event the entire proceeding before a Hearing Commissioner and his opinion would be a mere waste of time, effort and expense, and would amount to nothing at all. I do not think Section 59 of the Act should or can be construed in that way. Moreover, in my opinion, such procedure would be violative of due process of law and contrary to orderly judicial procedure and administration of justice."
In the recent case of Jones v. Anderson Cotton Mills,205 S.C. 247, 31 S.E.2d 447, 450, where this Court had under consideration a situation similar to the one here, in that the exceptions listed in the appeals varied, this Court stated:
"The Statute of Limitations not having been plead at the hearing or trial of the case cannot be thereafter plead or considered upon appeal."
The first and second grounds for review attack the findings of fact as determined by the Hearing Commissioner, while the third and fourth relate to Rule 16 of the Industrial Commission relating to the introduction of additional testimony on the grounds that such testimony was discovered after the hearing, and that the Commission, in its discretion, should order the taking of additional testimony. The Commission refused the request to be allowed to introduce after-discovered evidence, and disallowed the request to introduce additional testimony as being unnecessary for the completion of the record and affirmed the findings and award of the Hearing Commission.
On the day before the hearing before the Full Commission, the office of the Attorney General requested in writing that the Commission, in its discretion, reopen the case for the taking of further testimony, and that, although a letter, purportedly written by claimant, could not be properly admitted under the rules of law applicable to after-discovered evidence, it be incorporated into the record under the broad powers of *Page 93 
discretion exercised by the Commission under No. 16 of its rules. This the Commission refused to do. The letter clearly states and defendants-respondents took the position that the matter was one within the broad discretion of the Commission, and with this I agree.
I am of the opinion that there was competent evidence upon which the Commission could base its findings and award and that this Court and the Circuit Court are bound by the findings therein. I would therefore reverse the order of the Circuit Court and reinstate the findings and award of the Industrial Commission.